DETAILED ACTION
1.	This is an allowance of application 16970053.

2.	Claims 1 and 5 are canceled.

3.	Claims 2-4, 6-10 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  To correct applicants claims 3-4, and 6, still saying floating-type he amended the 1st instance and not the second occurrence in the claims.

Claim 3 now reads as follows: 
The floating platform system for the solar energy generating device as set forth in claim 2, wherein the adjusting portion is disposed to a location of the connecting rods aligned with the center of the outer frame portion, the adjusting portion includes a hollow member extending downwards from the connecting rods and including a chamber in a center thereof and a filling port.

Claim 4 now reads as follows:

The floating platform system for the solar energy generating device as set forth in claim 3, wherein the filling port of the adjusting portion is configured to fill a fluid into the chamber.

Claim 6 now reads as follows:
The floating platform system for the solar energy generating device as set forth in claim 7, wherein the connecting frame includes at least two parallel connecting rods, and each connecting rod includes two ends having connecting portions respectively connected to the outer frame portions of the two platforms.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art search does not disclose the limitations of the independent claims of the solar platform frame configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617